Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 9, 2005, which, inter alia, ruled that claimant was disqualified from receiving unemployment insurance benefits because he lost his employment due to misconduct.
*1155Claimant worked as a driver for a mail delivery contractor. After claimant received the employer’s approval to take a Saturday off and arranged to have another person work his shift, the employer’s owner advised him that he wanted a different individual to cover claimant’s shift. An argument ensued, during which claimant got into his delivery truck and drove away while the owner was talking to him. Claimant subsequently was terminated and applied for unemployment insurance benefits. The Unemployment Insurance Appeal Board, among other things, disqualified claimant from receiving benefits on the ground that he lost his employment due to misconduct. Claimant appeals.
We affirm. It is well settled that insubordinate and disrespectful conduct toward a supervisor may constitute disqualifying misconduct (see Matter of Sona [Commissioner of Labor], 13 AD3d 799, 800 [2004]; Matter of Montanye [Commissioner of Labor], 10 AD3d 830, 831 [2004]). Here, claimant admitted that he may have used inappropriate language while arguing with the owner and that he drove off while the owner was speaking to him because he did not want to get involved in a confrontation. In view of this, substantial evidence supports the Board’s decision.
Mercure, J.P., Crew III, Mugglin, Rose and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.